Citation Nr: 1632123	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-00 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1967 to January 1970.  His decorations include a Combat Action Ribbon and Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2011 Notice of Disagreement (NOD), the Veteran indicated that the record evidence is missing a PTSD treatment record dated February 23, 2011, from P.L. N., LMSW, of the Sonora, California VA clinic.  This specific record is not associated with the Veteran's claims file.  Therefore, remand is warranted to attempt to obtain this missing treatment record identified by the Veteran, as well as any other outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to specifically include:

(a) the February 23, 2011, treatment record from P.L.N., LMSW of the Sonora, California VA clinic (see March 2011 NOD); and
(b) any VA treatment records dated since December 2011.

If records are unavailable from any sources, a negative reply must be requested.  All responses received should be associated with the claims file.  If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, and the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

2.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claim of entitlement to an initial rating in excess of 70 percent for PTSD from August 9, 2010.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


